Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 03/10/2022. Claims 1, 2, 7-9, 14-16, and 20 are amended. Claims 1, 2, 4-9, 11-16, and 18-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 8 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 15 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1, 2, 4-9, 11-16, and 18-20 are directed to detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. Specifically, the claims recite connecting, to a blockchain ledger which interconnects a plurality of transports; storing, a plurality of occupant profiles of occupants on the blockchain ledger; identifying, an occupant profile stored on the blockchain ledger of a current occupant is travelling along a travel route; detecting, a service provider within a range is travelling along the travel route; querying, via a blockchain smart contract the occupant profile of the current occupant stored on the blockchain ledger and identifying that an identifi(commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as transport, storage, system, memory, non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the transport, storage, system, memory, non-transitory computer readable medium perform(s) the steps or functions of connecting, to a blockchain ledger which interconnects a plurality of transports; storing, a plurality of occupant profiles of occupants on the blockchain ledger; identifying, an occupant profile stored on the blockchain ledger of a current occupant is travelling along a travel route; detecting, a service provider within a range is travelling along the travel route; querying, via a blockchain smart contract the occupant profile of the current occupant stored on the blockchain ledger and identifying that an identifier of the service provider has previously been stored in the occupant profile on the blockchain ledger; and responsive to identifying the service provider from the occupant profile stored on the blockchain ledger, automatically displaying service provider-related information with an in-route service offer for the service 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a transport, storage, system, memory, non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. As discussed above, taking the claim elements separately, the transport, storage, system, memory, non-transitory computer readable medium perform(s) the steps or functions of connecting, to a blockchain ledger which interconnects a plurality of transports; storing, a plurality of occupant profiles of occupants on the blockchain ledger; 
As for dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 further describe the abstract idea of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 2, 4-9, 11-16, and 18-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “India is expected to emerge as the world’s third-largest passenger-vehicle market by 2021.1 It .
	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# WO0075911A1 teaches similar invention which describes An in-vehicle (10) promotions system and a method for distributing promotions information. A system is installed in a vehicle (1) able to display promotions information from stores (2) or other businesses subscribing to the system. When the vehicle is driven within a certain proximity (3) of the store, the promotions information, which may include coupons, is automatically displayed. The system may also include a printer for printing the promotions or other information either on demand or automatically. The position of the vehicle may be monitored with a GPS or Loran receiver and the promotions information displayed when the system finds the position of the vehicle to be within a defined range of a store with which the promotions information is associated. The store may also transmit the coupon information which is received by the in-vehicle system when the vehicle comes within a defined transmitting range of the store).

Response to Arguments
4.	Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider does not add technical improvement to the abstract idea. The recitations to “transport, storage, system, memory, non-transitory computer readable medium” perform(s) the steps or functions of connecting, to a blockchain ledger which interconnects a plurality of transports; storing, a plurality of occupant profiles of occupants on the blockchain ledger; identifying, an occupant profile stored on the blockchain ledger of a current occupant is travelling along a travel route; detecting, a service provider within a range is travelling along the travel route; querying, via a 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to detecting by a transport a service provider within a range of the transport .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621